UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7521


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

MICHAEL ANTHONY TAYLOR,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:08-hc-02009-BR)


Submitted: July 31, 2019                                          Decided: August 27, 2019


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, Genna D. Petre, Special Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Taylor appeals the district court’s order denying his pro se

motions for reconsideration of the revocation of his conditional release. On June 2, 2008,

the district court committed Taylor to the custody of the Attorney General under 18 U.S.C.

§ 4246(d) (2012). In 2017, Taylor was released from the custody of the Attorney General

and required to follow and comply with conditions for his release.             In 2018, the

Government moved to revoke Taylor’s release, alleging that he was arrested for stalking

in Georgia and he did not report the contact to his probation officer within 24 hours. At

the revocation hearing, the district court did not adjudicate the question of whether Taylor

violated his conditional release by committing the criminal conduct of stalking. The court

revoked Taylor’s conditional release based upon his failure to report his arrest for stalking

to his probation officer within 24 hours. The court did not make other findings. Taylor

filed pro se motions for reconsideration challenging the revocation based on his failure to

report his arrest within 24 hours. The court denied the motions and Taylor appealed.

       Taylor argues that the court revoked his conditional release for failing to report his

contact with law enforcement officers to his probation officer within 24 hours of contact

and that this finding alone is not sufficient to revoke his conditional release. The court did

not find that Taylor did not comply with his treatment regimen, use alcohol or drugs, or

commit any criminal conduct. Therefore, Taylor argues, the violation found by the court

was insufficient to revoke his conditional release.

       The Government argues that in his postjudgment motions for reconsideration,

Taylor admitted to the violations cited in the probation officer’s report. He admitted that

                                              2
he failed to report contact with law enforcement officers within 24 hours and that he

propositioned a 17-year-old female for a date and sex, which was part of the basis for the

stalking charge. The Government contends that these admissions would be sufficient to

find that Taylor violated his conditional release by violating local law and failing to report

his arrest within 24 hours. The Government argues that Taylor’s failure to report to his

probation officer within 24 hours after his arrest is a valid ancillary condition and was part

of Taylor’s treatment regimen. Additionally, the Government further urges that the

revocation was supported by the totality of information in the record before the court even

if the court did not expressly state that it had considered it. See United States v. Mitchell,

709 F.3d 436, 443 (5th Cir. 2013) (considering probation officer’s report attached to

government’s motion for revocation of conditional release when determining whether

district court’s factual findings were clearly erroneous).

       When a district court is asked to revoke an individual’s conditional release granted

pursuant to 18 U.S.C. § 4246(e) (2012), it must hold a hearing to

       determine whether the [individual in question] should be remanded to a
       suitable facility on the ground that, in light of his failure to comply with the
       prescribed regimen of medical, psychiatric, or psychological care or
       treatment, his continued release would create a substantial risk of bodily
       injury to another person or serious damage to property of another.

18 U.S.C. § 4246(f) (2012). Accordingly, a district court may revoke conditional release

upon two findings: “that the individual failed to comply with his treatment regimen and

that his continued release would create a substantial risk of bodily injury to another.”

Mitchell, 709 F.3d at 443 & n.17.



                                              3
       This court reviews for abuse of discretion a district court’s denial of a Fed. R. Civ.

P. 59(e) motion to alter or amend the judgment. Wilkins v. Montgomery, 751 F.3d 214,

220 (4th Cir. 2014). Generally, on direct appeal from a revocation, a district court’s

findings of fact under 18 U.S.C. § 4246(f), including an individual’s risk to other persons

or property, are reviewed for clear error. See United States v. Woods, 995 F.2d 894, 895-96

(9th Cir. 1993); United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992) (indicating

similar standard in review of denial of unconditional release).

       The district court’s explanation of its reasoning was brief. The court clearly stated

that it was not making any findings regarding the stalking arrest. It rested its decision on

Taylor’s failure to report within 24 hours of contact with law enforcement. The district

court failed to make any factual findings as to how Taylor’s failure to comply with the 24

hour reporting rule would pose a risk to another, as required under 18 U.S.C. § 4246(f).

Even assuming that violation of the condition constitutes a violation of the treatment

regimen, as the Government argues, the court still must also find that Taylor’s “continued

release would create a substantial risk of bodily injury to another person or serious damage

to property of another.” 18 U.S.C. § 4246(f).

       Accordingly, we conclude that the district court erred in revoking Taylor’s

conditional release without addressing whether Taylor’s “continued release would create a

substantial risk of bodily injury to another person or serious damage to property of

another.” 18 U.S.C. § 4246(f). Therefore, the denial of the motions to alter or amend the

judgment constitutes an abuse of discretion. Accordingly, we vacate the orders denying

Taylor’s motions to reconsider and revoking conditional release, and remand for a new

                                             4
hearing on the motion to revoke conditional release. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             5